        Case 2:18-cr-00465-JHS Document 47 Filed 11/20/20 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                            CRIMINAL ACTION
 TROY WRAGG,                                                NO. 18-465

                        Defendant.


                                          ORDER

       AND NOW, this 19th day of November 2020, in accordance with the Opinion and Order

dated July 16, 2020 denying Defendant’s Motion for Compassionate Release Under 18 U.S.C. §

3582(c)(1)(A) (Crim. No. 15-398, Doc. Nos. 307, 308) and the Order entered on November 18,

2020 denying Defendant’s Emergency Motion for Compassionate Release (Crim. No. 15-398,

Doc. No. 329), it is ORDERED that the Opinion and Order dated July 16, 2020 and the November

18, 2020 Order (Doc. Nos. 307, 308, 329 in Crim. No. 15-398) are incorporated into Crim. Doc.

18-465 and that Defendant’s Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)

(Doc. No. 26) and Defendant’s Emergency Motion for Compassionate Release (Doc. No. 41) are

DENIED.

                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky____
                                                  JOEL H. SLOMSKY, J.
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page21of
                                                                 of28
                                                                    23




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

        v.
                                                                CRIMINAL ACTION
 TROY WRAGG,                                                    NO. 15-398

                         Defendant.


                                           OPINION

Slomsky, J.                                                                        July 16, 2020
I.     INTRODUCTION
       Before the Court is Defendant Troy Wragg’s Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A). (Doc. No. 300.) He is currently serving a 22-year sentence for wire fraud,

securities fraud, and conspiracy at the Federal Correctional Institution at Fort Dix, New Jersey

(“FCI Ft. Dix”), and now seeks compassionate release from incarceration due to concerns over the

recent COVID-19 pandemic and its potential effect on his underlying health conditions. The

Government opposes the Motion on the grounds that Defendant has exaggerated the severity of

his medical conditions, has only served a small portion of his sentence, and would continue to be

a danger to the community if released. (Doc. No. 302 at 1-2.) For the reasons that follow,

Defendant’s Motion for Compassionate Release will be denied.

II.    BACKGROUND
       On September 2, 2015, a grand jury returned an Indictment (Doc. No. 1) charging

Defendant with the following offenses:

               1) Conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1343 (Count I);

               2) Wire fraud, in violation of 18 U.S.C. § 1343 (Counts II-VIII);

               3) Conspiracy to engage in securities fraud, in violation of 18 U.S.C. § 371 (Count
                  IX); and

                                                1
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page32of
                                                                 of28
                                                                    23




                 4) Securities fraud, in violation of 15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R. §
                    240.10b-5 (Count X).

(Doc. No. 1.)

       From March 1, 2005 to April 30, 2010, Defendant was the leader of the Mantria Ponzi

scheme, reported, among other things, to be the “largest green energy fraud in United States

history.” (Doc. Nos. 1, 291.) Along with his two co-conspirators, Defendant stole over $54 million

and devastated financially the lives of several hundred victims. (Doc. No. 291 at 1.) Defendant

advertised Mantria Corporation as a real estate and “green energy products” business venture and

promised to reward investors with returns as high as 484%. (Id. at 3). In reality, Mantria

essentially had no earnings or profits, and Defendant and his co-conspirators made “materially

false statements and omitted material facts to mislead investors as to the true financial status” of

the company. (Doc. No. 1 at 5, ¶¶ 10-11.) Defendant kept this scheme alive by paying early

investors with funds received from new investors. (Id.) In 2009, the pyramid scheme collapsed,

and Defendant’s fraudulent activity was exposed. (Doc. No. 291 at 4.) As a result, many of the

victims of the scheme lost their entire life savings, retirement funds, and even homes. (Id. at 1.)

       On March 2, 2017, Defendant appeared before the Court and pled guilty to all ten counts

of wire fraud, securities fraud, and conspiracy. (Doc. No. 94.) On October 24, 2018, the

Government filed an Information alleging Defendant’s involvement in a second wire fraud scheme

that occurred while he was on pretrial release for his initial offenses. (Doc. No. 232 at 1.) On

October 28, 2018, Defendant pled guilty to the additional count of wire fraud. (Doc. No. 300, Ex.

A.)   On August 20, 2019, the Court sentenced Defendant in both cases to 264 months

imprisonment, five years of supervised release, and to pay $54,531,488.57 in restitution. (Id. at

Ex. A, Ex. B.)



                                                 2
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page43of
                                                                 of28
                                                                    23




       On March 23, 2020, Defendant filed a request with the Warden of FCI Ft. Dix asking the

BOP to file a Motion for Compassionate Release on his behalf. (Id. at 90.) On April 17, 2020,

the BOP denied Defendant’s request. (See id. at Ex. C.)

       On May 13, 2020, Defendant filed the instant Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A), requesting that this Court order the remainder of his sentence be served

on home confinement or reduce his sentence to time served.1 (Id. at 1.) Defendant avers that he

is a good candidate for compassionate release given his medical history, the BOP’s response to

COVID-19, and his personal characteristics. (Id. at 2, 3.)

       First, Defendant contends his medical conditions present the requisite “extraordinary and

compelling reasons” to warrant his release from federal custody. (Id. at 2.) Defendant claims to

suffer from mental health illnesses, including Major Depressive Disorder, from a “severely

weakened immune system” making him susceptible to the flu, and from hypertension and “severe

uncontrolled Epilepsy.” (Id. at 5, 14.) He argues that both his physical and psychiatric conditions

put him at risk of “far more serious complications than the general public,” should he contract the

COVID-19 virus. (Id.) Along with his Motion, Defendant also submitted a letter from Dr. Brittni

Jones, M.D., Medical Director of Behavior Health at Christina Care Hospital, who treated

Defendant before his incarceration. (Id. at 59, Ex. D.) In the letter, Dr. Jones advised that

Defendant “could be at a heightened risk of death secondary to his medical conditions,” and

warned of his “significant history of suicide attempts, including drinking bleach and not taking his

seizure medication in order to kill himself via grand mal seizure.” (Id.)




1
    Defendant also filed a pro se letter with the Court on May 8, 2020, seeking Compassionate
    Release on the same grounds that his counsel relied on in the present motion. (Doc. No. 298.)

                                                 3
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page54of
                                                                  of28
                                                                     23




       Second, Defendant asserts that the BOP is unqualified to adequately handle his medical

needs to assure his safety during the pandemic and has failed to implement the necessary

procedures to combat the spread of the coronavirus. (Id. at 2-3.) He describes his housing

conditions inside FCI Ft. Dix as overcrowded, where sometimes hundreds of inmates are packed

together in community spaces, and he claims that “social distancing is not an option.” (Id. at 2,

12.) According to Defendant, there is no hand sanitizer available to inmates, “soap is rationed and

in short supply,” and inmates use shampoo to clean the floors to prevent the spread of disease. (Id.

at 3.) And although the use of face-coverings has recently been implemented at FCI Ft. Dix,

Defendant avers that inmates are provided with a single-use mask once a week. (Id.)

       Defendant also asserts that his medical needs have been neglected by BOP Health Services.

(Id.) According to Defendant’s personally prepared Medical Timeline (Exhibit E), he experienced

a severe grand-mal seizure in January of 2019 that resulted in a broken wrist.2 (Id.) In January

2020, Defendant’s grand-mal seizures became more frequent, and as a result, the BOP increased

his seizure medication, Keppra, to the highest level permitted. (Id.) Beginning on March 21, 2020,

Defendant reported experiencing fifteen seizures in a period of twenty-one days. (Id. at 4.) He

claims that his seizures increased in frequency because he was not administered the proper dosage,

and when he put in several requests to prison staff for more medicine, he did not receive a response

for four days. (Id.) Even after he received his medicine, Defendant alleges that his seizures did

not stop, and he was continually ignored by prison staff after making three “Inmate Sick Call”

requests. (Id.) On March 8, 2020, Defendant states he was examined by a medical doctor who


2
    Defendant’s BOP medical records show that on July 23, 2019, Defendant had his left wrist x-
    rayed. During the exam, Defendant claimed that he hit his wrist on his bunk bed during a
    seizure that took place in March 2019, not January 2019. (Doc. No. 303. at 110.) The imaging
    results reported no acute fracture, dislocation, or soft tissue swelling, and the “joint space was
    intact.” (Id. at 112.)

                                                  4
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page65of
                                                                  of28
                                                                     23




prescribed more seizure medication. (Id.) However, between March 8, 2020 and May 12, 2020,

when Defendant received the medication, he claims that he had two more severe grand-mal

seizures that each lasted approximately 45-50 seconds. (Id.)

       Third, Defendant claims his release to home confinement would be appropriate in light of

the Section 3553(a) sentencing factors.3 (Id. at 14.) He asserts that his crimes are non-violent,

that he has no criminal history prior to the instant offenses, and that he has received no disciplinary

infractions while incarcerated at FCI Ft. Dix. (Id. at 5, 15.) Defendant further argues that

modifying his sentence to strict home confinement would adequately serve as “due punishment”

for his offenses and would properly acknowledge the seriousness of his crimes, while affording

due respect for the law. (Id. at 15.) If released to home confinement, Defendant plans to go back

to a “highly loving, stable, and well-respected home” and live with his wife, Megan Hallett Wragg,

who is a tenured high school teacher with no criminal record. (Id. at 5.)



3
    When modifying a sentence under 18 U.S.C. § 3582(c)(1)(A), a court must consider the
    relevant sentencing factors set forth in 18 U.S.C. § 3553(a), which include:

           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

           (2) the need for the sentence imposed—
                   a. to reflect the seriousness of the offense, to promote respect for the
                      law, and to provide just punishment for the offense;
                   b. to afford adequate deterrence to criminal conduct;
                   c. to protect the public from further crimes of the defendant; and
                   d. to provide the defendant with needed educational or vocational
                      training, medical care, or other correctional treatment in the most
                      effective manner[.]
               ...

           (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

                                                  5
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page76of
                                                                  of28
                                                                     23




       On May 22, 2020, Defendant filed a Supplement to his Motion for Compassionate Release

(Doc. No. 301), providing the Court with his updated health status. According to counsel,

Defendant’s number of seizures increased from fifteen to twenty-six in a one-week period, and his

most recent seizure on May 21, 2020, was the “most severe to date that [he] has experienced while

in BOP custody.” (Id. at 1-2.) Defendant also claims that he has been “too weak at times to even

walk or sit up for long periods of time,” and now relies on his bunkmates to help him move

throughout the facility. (Id. at 2.) Defendant believes that his new medication, Valproic Acid, is

not helping him and has in fact been making his seizures worse. (Id. at 3.) Yet, despite the BOP’s

recommendation that Defendant report his seizures and submit to an evaluation at a local hospital,

Defendant refuses to receive treatment outside FCI Ft. Dix for fear of being quarantined in the

same area as other symptomatic COVID-19 inmates upon his return. (Id.)

       On June 9, 2020, the Government filed a Response in Opposition to Defendant’s Motion

for Release Pursuant to 18 U.S.C. § 3532(c)(1)(A)(i). (Doc. No. 302.) In it, the Government

advances two arguments in opposition to Defendant’s release to home confinement. First, the

Government asserts that Defendant’s medical needs do not constitute the extraordinary and

compelling reasons that warrant Compassionate Release, especially given the BOP’s extraordinary

efforts to protect inmates from the COVID-19 virus. Second, the Government argues that even if

Defendant’s medical conditions were extraordinary and compelling, his release would be

inappropriate in light of the relevant Section 3553(a) sentencing factors, given his criminal history

and the length of time he has served his sentence.

       The Government asserts that Defendant has not shown that his medical condition

constitutes an extraordinary or compelling circumstance for several reasons. First, while it

concedes that Defendant may suffer from epilepsy, hypertension, mild obesity, and mental health



                                                 6
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page87of
                                                                  of28
                                                                     23




issues, none of these medical conditions are identified by the Centers for Disease Control and

Prevention (“CDC”) as a risk factor for an adverse reaction to COVID-19.4 (Id. at 19-20.) Second,

the Government contends that Defendant “is trying to engineer his own release from prison by

exacerbating his own medical problems.” (Id. at 21.) Apparently, Defendant’s BOP medical

records illustrate his repeated failure to seek treatment or to take his prescribed medications.5 (Id.

at 20.) Third, the Government argues that Defendant’s claims of medical distress are likely

exaggerated and fictious in nature. (Id. at 2.) It notes that prior to his incarceration, Defendant

was asked by the Government to provide his medical records to Pretrial Services to aid the Court’s

sentencing decision, yet Defendant failed to do so.6 (Id. at 3-4.) The Government also points to

filings submitted by Defendant before sentencing, including an affidavit from Dr. Jeffrey E.

Summerton, Ph.D., that raises questions concerning the authenticity of Defendant’s seizure

disorder.7 (Id. at 4.) Finally, the Government exhibits skepticism regarding the letter from Dr.


4
    After the Government filed its Response, the CDC amended its guidance about medical
    conditions that increase a person’s risk of suffering severe COVID-19 symptoms. The most
    recent guidance includes obesity and hypertension as risk factors for COVID-19, albeit to
    different degrees. See People of Any Age With Underlying Medical Conditions, CENTERS FOR
    DISEASE CONTROL AND PREVENTION, (June 25, 2020), http://www.cdc.gov/coronavirus.
5
    Defendant’s medical records substantiate this allegation. They show that Defendant has been
    uncooperative with BOP medical staff, has stopped taking his antipsychotic drugs altogether,
    and has refused to take blood tests or go to a hospital for his recent seizures. (Doc. Nos. 302,
    303.)
6
    Defendant’s Probation Officer was unable to obtain documentation to substantiate his medical
    ailments and ultimately concluded that Defendant’s “physical condition does not appear to be
    an issue for sentencing[.]” (Doc. No. 302 at 4.)
7
    On August 20, 2019 Defendant filed a presentence memorandum, which included a
    psychological evaluation by Dr. Jeffrey E. Summerton, Ph. D., a psychologist licensed both in
    Pennsylvania and Delaware. In a report, Dr. Summerton detailed findings following his
    evaluation on June 17, 2019. Dr. Summerton diagnosed Defendant with Major Depressive
    Disorder, Generalized Anxiety Disorder, and Alcohol Use Disorder. (Doc. No. 292 Ex. A at
    28.) He also noted Defendant’s “extraordinary rate of alcohol consumption,” and mentioned
    that several of Defendant’s treatment providers have speculated that his various seizures that
                                                  7
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page98of
                                                                  of28
                                                                     23




Brittni Jones, which Defendant submitted along with his Motion for Release. (See Doc. No. 300

Ex. D.) It points out several spelling errors, including the Doctor’s own misspelling of her name,8

and characterizes the letter as generalized, nonscientific, and outdated, since Defendant has not

been seen by Dr. Jones since 2018. (Id. at 20.)

       The Government also notes that the BOP has taken significant measures to mitigate the

risk of COVID-19 in federal prison. (Id. at 9.) It stresses that the BOP prepared for a coronavirus

outbreak as early as January 2020, and on March 13, 2020 began implementing a multi-phase

Coronavirus Action Plan. (Id. at 10.) On May 18, 2020, the BOP began Phase Five of the Action

Plan, which has been followed at FCI Ft. Dix. (Id.) The Plan requires (1) all inmates to be

quarantined inside their cells, (2) severe limitation of inmate movement inside the facilities and

access to communal spaces, (3) cancellation of staff travel and trainings, (4) strong encouragement

of all staff and inmates to wear face masks provided by the BOP, (5) screening of all faculty and

new inmates for COVID-19 symptoms, and (6) suspension of all volunteer, social, and legal visits

as well as contractors performing non-essential services. (Id. at 10-12.) FCI Ft. Dix has

additionally introduced its own cleaning protocols at the facility and regular screening of all

inmates for COVID-19 symptoms. (Id. at 14.) Furthermore, the Government points out that there

have been no COVID-19 related deaths at FCI Ft. Dix and that all inmates with positive test results

are housed in a separate complex at Ft. Dix, away from Defendant. (Id. at 13-14.)



    resulted in hospitalization were “more likely due to alcohol withdrawal than the epilepsy he
    reported he has.” (Id. at 23.) Furthermore, Dr. Summerton questioned whether Defendant
    suffered from “Factitious Disorder,” which he described as, “the falsification of medical or
    psychological signs and symptoms...Methods of illness falsification can include exaggeration,
    fabrication, simulation, and induction.” (Id. at 29.)
8
    Dr. Jones does in fact misspell her name in the Letter. At the top, she spells her name, “Dr.
    Brittni Jones,” and later on in her signature, she spells her name “Dr. Brittany Jones.” (Doc.
    No. 300 at 59.)
                                                  8
         Case 2:18-cr-00465-JHS
              2:15-cr-00398-JHS Document 47
                                         307 Filed
                                              Filed11/20/20
                                                    07/16/20 Page
                                                              Page10
                                                                   9 of 28
                                                                        23




       Next, the Government argues that even if Defendant’s medical conditions presented

compelling circumstances, the weight of the Section 3553(a) sentencing factors do not support his

release. (Id. at 21.) The Government contends that the BOP can adequately manage Defendant’s

medical treatment as long as he takes his prescribed medication. (Id.) Additionally, it notes that

releasing Defendant after he served less than 2 years of a 22-year sentence would fail to reflect the

seriousness of his crimes or promote due respect of the law. (Id.) Moreover, since Defendant

committed a second fraud scheme while on pretrial release, the Government asserts that there can

be no assurance that Defendant will refrain from criminal activity in the future. (Id.)

       In addition to its Motion, the Government provided Defendant’s BOP medical records to

support its contention that Defendant has “sabotage[d]” the efforts of BOP health staff to properly

treat him and has exacerbated his health conditions by not taking his medications. (Doc. No. 302

at 5) (See also Doc. No. 303.) On September 4, 2019, Defendant underwent a health screening,

where he reported experiencing seizures more than once a week. (Doc. No. 303 at 48.) He was

prescribed levETIRAcetam (Keppra) tablets for his epilepsy and Lisinopril for his hypertension.

(Id.) A few days later, on September 16, 2019, Defendant reported having a seizure after “missing

a few doses” of his Keppra medication. (Id. at 35.) On September 23, 2019, Defendant was placed

on suicide watch after reporting auditory hallucinations and suicidal thoughts. (Id. at 30.) The

psychiatric report noted his “three prior suicide attempts via overdose with prescribed

medications,” and confirmed his diagnosis of Schizoaffective Disorder. (Id. at 30.)

       The BOP medical records also show that on September 24, 2019, Defendant refused to

have a blood test administered. (Id. at 93.) Then, on October 15, 2020, BOP Health Services

reported:

       Inmate admits having become noncompliant with his medications. Admits even
       ceasing use of his antihypertensive medication. Nonetheless noted no exacerbation

                                                 9
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page11
                                                               10of
                                                                 of28
                                                                    23




       of his derogatory auditory hallucinations. Warned of high likelihood of relapse and
       physical illness with noncompliance with his medication regimen.

(Id. at 23.) A few days after this incident, on October 24, 2019, an Administrative note was filed

describing Defendant’s “continued noncompliance with pill line administration of his medication”

despite having previously discussed the risks of not taking his psychiatric medication with Health

Services staff. (Id. at 22.) At this point Defendant’s treatment was discontinued due to his

disinterest in keeping up with the treatment. (Id.)

       On January 23, 2020, Defendant made a ‘Sick Call’ to BOP Health Services and reported

having a seizure the night before and another three days prior, which caused him to “almost fall

down the stairs.” (Id. at 16.) As a result, his Keppra medication was increased from 2000mg to

3000mg. (Id.) On March 18, 2020, Defendant was seen for a preventative health visit where he

reported no pain or seizures. (Id. at 12-13.) The doctor also reported that his “vital signs were

stable.” (Id.) A month later, on April 18, 2020, Defendant picked up 90 tablets of Keppra from

the pill-line. (Id. at 11.) During his next encounter on May 4, 2020, Defendant reported to medical

staff that his medication was no longer preventing his seizures. (Id. at 8.) At Defendant’s request,

BOP Health Services prescribed him Lamictal 100 mg q AM to be taken in addition to his Keppra

medication. (Id.) A few days later, on May 8, 2020, Defendant reported to health staff that his

Keppra and Lamictal medications were not working and that he had experienced sixteen seizures

in the past three weeks. (Id. at 5.) However, when asked why he did not report these seizures,

Defendant stated that “someone always helped him so an emergency was never called[.]” (Id.)

The doctor also noted that Defendant was not compliant in taking his medication and was currently

taking no medication for his Schizoaffective disorder. (Id.) Finally, on May 12, 2020, Defendant

was seen for a follow-up visit where he stated his desire to “remain without [his] antipsychotic




                                                10
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page12
                                                               11of
                                                                 of28
                                                                    23




medication at this time[.]” (Id. at 2.) No additional seizures were reported during this encounter.

(Id.)

        On June 15, 2020 Defendant filed a Reply to the Government’s Response to Petitioner’s

Motion for Reduction of Sentence and Compassionate Release.9 (Doc. No. 306.) In the Reply,

Defendant responds to the Governments allegations that his seizure disorder has been

manufactured due to the COVID-19 virus and that his current medical crisis is due to self-sabotage.

(Id. at 3,4,8.) He states that his seizures have continued to worsen because he has not had proper

access to his Keppra medication and, as of June 10, 2020, he has experienced thirty-seven grand-

mal seizures. (Id. at 4.) Defendant also submitted an affidavit from his bunkmate, Sampson Lee,

who claims to have witnessed these episodes and has “picked [Defendant] off the floor numerous

times during and after seizures.” (Id. at 19, Ex. B.) Additionally, Defendant asserts that while the

BOP medical records describe him as “missing some does of his anti-seizure medication,” these

instances were in fact due to him running out of his medication and not being able to obtain more

from the Medical Unit. (Id. at 8-9.) Defendant admits that he refused to have his blood drawn on

September 24, 2019; however, he states this was because the procedure required him to “reach his

arm out of a metal hole,” and he could not see what was on the other side. (Id. at 9.) During this

encounter, Defendant was on suicide watch and could not put himself in such a “vulnerable” and

“compromising situation.” (Id.) Furthermore, Defendant admits that he stopped taking his anti-




9
    In the Reply, Defendant notes that on May 29, 2020, he received a second Letter of Denial for
    Compassionate Release from the Warden of FCI Ft. Dix. (Doc. No. 306 at 1.) In the Letter,
    the Warden justified his denial on the grounds that Defendant’s “current condition is stable,
    [he has] no terminal illness, and [his] medical conditions are not debilitating.” (Id. at 18, Ex.
    A.) However, Defendant claims that he is “physically unable to stand up and walk to the phone
    or computers,” and that he relies on his fellow inmates to move around. (Id. at 2.)

                                                 11
           Case
           Case2:15-cr-00398-JHS
                2:18-cr-00465-JHS Document
                                  Document307
                                           47 Filed
                                              Filed11/20/20
                                                    07/16/20 Page
                                                             Page13
                                                                  12of
                                                                    of28
                                                                       23




psychotic medication because of severe side effects, and that he missed the administration of his

anti-seizure medication because seizures left him too weak to walk to the pill-line. (Id. at 10.)

          Additionally, Defendant avers that he has other risk factors not previously disclosed. (Id.

at 5-8.) Defendant asserts that his hyperlipidemia, or high cholesterol, presents an additional risk

factor “not previously known or identified.” (Id. at 7.) He submits research from the “Journal of

Internal Medicine,” claiming that patients who suffer from severe high cholesterol have a greater

risk of experiencing cardiac complications from COVID-19. (Id. at 8.) He also argues that while

he may not have pulmonary hypertension, his hypertension and heart disease present a risk factor

for COVID-19 because the CDC includes “all types of heart and lung diseases” as a risk factor for

experiencing serious illness from COVID-19. (Id. at 5-6.) Moreover, he contends that his epilepsy

and hypertension alone could kill him, and “the additional danger posed by the COVID 19 [sic]

virus to [his] life is immeasurable.” (Id.)

III.      DISCUSSION
          A. The Analytical Framework Regarding Motions for Compassionate
             Release Pursuant to 18 U.S.C. § 3582(c)

          Generally, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this general

“rule of finality,” Freeman v. United States, 564 U.S. 522, 526 (2011), including the compassionate

release statute, 18 U.S.C. § 3582(c)(1)(A). As amended by the recently enacted First Step Act, it

empowers a district court to modify a term of imprisonment on a defendant’s motion after the

defendant has exhausted his administrative remedies.10 18 U.S.C. § 3582(c)(1)(A)(i). The statute

provides that a court


10
       A defendant may file a motion for compassionate release directly with a district court after he
       “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
                                                    12
       Case
       Case2:15-cr-00398-JHS
            2:18-cr-00465-JHS Document
                              Document307
                                       47 Filed
                                          Filed11/20/20
                                                07/16/20 Page
                                                         Page14
                                                              13of
                                                                of28
                                                                   23




              may reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that does
              not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in [18 U.S.C.
              § 3553(a)] to the extent that they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant such a
                         reduction; . . .

              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and

compelling reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is

insufficient to constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead,

Congress delegated the authority to define “extraordinary and compelling reasons” to the United

States Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a

sentence reduction under Section 3582(c)(1)(A) may be ordered where a court determines:

              [A]fter considering the factors set forth in 18 U.S.C. § 3553(a),
              that—

                  (1) (A) Extraordinary and compelling reasons warrant the
                      reduction; . . .

                  (2) the defendant is not a danger to the safety of any other
                      person or to the community, as provided in 18 U.S.C. §
                      3142(g); and

                  (3) the reduction is consistent with this policy statement.



   warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). In other
   words, before a defendant can make such a request to the Court, he “must at least ask the
   Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days to respond”
   Raia, 954 F.3d at 955, and if the BOP does respond adversely within the thirty days, to then
   exhaust any available administrative appeals during that period. See 18 U.S.C. §
   3582(c)(1)(A)). Here, Defendant has met the exhaustion requirement because he sent his first
   request to the Warden of FCI Ft. Dix on March 23, 2020 and waited more than thirty days
   before filing the instant Motion on May 13, 2020.

                                               13
          Case
          Case2:15-cr-00398-JHS
               2:18-cr-00465-JHS Document
                                 Document307
                                          47 Filed
                                             Filed11/20/20
                                                   07/16/20 Page
                                                            Page15
                                                                 14of
                                                                   of28
                                                                      23




          Application Note 1 to Section 1B1.13 discusses the meaning of “extraordinary and

compelling reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical

condition, (2) age, or (3) family circumstances. U.S.S.G. § 1B1.13 app. note 1(A)–(C). This Note

states:

             Provided the defendant [is not a danger to the safety of any other person or to
             the community], extraordinary and compelling reasons exist under any of the
             circumstances set forth below:

               (A) Medical Condition of the Defendant.

                   (i)          The defendant is suffering from a terminal illness (i.e., a serious
                                and advanced illness with an end of life trajectory). A specific
                                prognosis of life expectancy (i.e., a probability of death within a
                                specific time period) is not required. Examples include
                                metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                                (ALS), end-stage organ disease, and advanced dementia.

                   (ii)         The defendant is—

                          (I)       suffering from a serious physical or medical condition,

                          (II)      suffering from a serious functional or cognitive impairment,
                                    or

                          (III)     experiencing deteriorating physical or mental health because
                                    of the aging process,

                          that substantially diminishes the ability of the defendant to provide
                          self-care within the environment of a correctional facility and from
                          which he or she is not expected to recover.

               (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
                   experiencing a serious deterioration in physical or mental health because
                   of the aging process; and (iii) has served at least 10 years or 75 percent
                   of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.

                   (i)          The death or incapacitation of the caregiver of the defendant’s
                                minor child or minor children.




                                                      14
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page16
                                                                15of
                                                                  of28
                                                                     23




                  (ii)    The incapacitation of the defendant’s spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

U.S.S.G. § 1B1.13 n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which

allows a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

n.1(D).11

        The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive[.]” United States v. Rodriguez, No. 03-271, 2020 U.S. Dist. LEXIS 58718, at *17

(E.D. Pa. Apr. 1, 2020) (quoting United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388,

at *5 (D. Me. July 11, 2019). Since the Sentencing Commission has not yet amended Section

1B1.13 or its commentary to account for the First Step Act, a district court has the authority to

independently assess whether there are extraordinary and compelling reasons warranting a

sentence reduction under 18 U.S.C. § 3582(c)(1)(A). See Rodriguez, 2020 U.S. Dist. LEXIS

58718 at *17.

        In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States v.

Somerville, No. 12-225, 2020 U.S. Dist. LEXIS 93935, at *18 (W.D. Pa May 29, 2020) (internal

quotation omitted). In the Third Circuit, this means that “the mere existence of COVID-19 in




11
     Although by its express language Section 1B1.13 applies to motions brought by the Director
     of the BOP, the current consensus is that the First Step Act removed this requirement. See
     generally, United States v. Rodriguez, No. 03-271, 2020 U.S. Dist. LEXIS 58718, at *17 (E.D.
     Pa. Apr. 1, 2020) (considering whether a defendant bringing a direct-to-court motion for
     compassionate release demonstrated “extraordinary and compelling reasons” and using
     Section 1B1.13 as “helpful guidance.”).
                                                15
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page17
                                                               16of
                                                                 of28
                                                                    23




society and the possibility that it may spread to a particular prison alone cannot independently

justify … release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In addition, “[m]ost,

though not all, of the cases where compassionate release has been granted also involved some

showing that COVID-19 is actually present, usually to a significant degree, in the facility where

the prisoner is incarcerated.” Somerville, 2020 U.S. Dist. LEXIS 93935, at *18. Thus, “a prisoner

seeking release due to COVID-19 must at least show: (1) a sufficiently serious medical condition,

or advanced age, placing the prisoner at a uniquely high risk of grave illness or death if infected

by COVID-19; and (2) an actual, non-speculative risk of exposure to COVID-19 in the facility

where the prisoner is held.” Id. at *20.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the Section 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at *2 (explaining that “the Court must

weigh [the] extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C.

§ 3553(a).”). Section 3553(a), however, establishes factors for a court to consider in initially

imposing a sentence, so not every factor applies to motions for compassionate release. In the

instant context, the applicable factors are:

           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

           (2) the need for the sentence imposed—

                   a. to reflect the seriousness of the offense, to promote respect for the
                      law, and to provide just punishment for the offense;

                   b. to afford adequate deterrence to criminal conduct;

                   c. to protect the public from further crimes of the defendant; and




                                                16
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page18
                                                               17of
                                                                 of28
                                                                    23




                     d. to provide the defendant with needed educational or vocational
                        training, medical care, or other correctional treatment in the most
                        effective manner[.]

               ...

           (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)(1)-(2), (6)-(7). If a balance of a defendant’s extraordinary and compelling

reason and the Section 3553(a) factors support a reduced sentence, the court may reduce the prison

term, modify the terms of supervised release, or both.

       B. Defendant’s Motion for Compassionate Release Will Be Denied.

       Defendant’s Motion will be denied because he has not shown extraordinary and compelling

reasons for his release. Further, even if Defendant’s professed medical conditions and risk of

contracting COVID-19 in prison constituted extraordinary and compelling reasons for release, the

relevant Section 3553(a) factors counsel against a reduction or modification of his sentence. Each

of these conclusions is discussed in turn below.

                      1. Defendant’s Medical Conditions Do Not Present Extraordinary and
                         Compelling Reasons.

       Defendant has not shown the kind of particularized vulnerability to COVID-19 needed to

constitute compelling reasons for release. The Court is not convinced that Defendant has a

sufficiently serious medical condition that places him at a uniquely high risk of illness or death if

he were to be infected by COVID-19, nor is the Court convinced that Defendant has shown more

than a non-speculative risk of contracting COVID-19 at FCI Ft. Dix.

       First, Defendant’s medical conditions are not severe enough to warrant release. Defendant

claims to suffer from epilepsy, non-pulmonary hypertension, hyperlipidemia, mild obesity, and



                                                   17
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page19
                                                                18of
                                                                  of28
                                                                     23




mental health issues. District courts, however, routinely deny motions for compassionate release

based on these alleged medical conditions. See United States v. Falci, No. 17-228, 2020 U.S. Dist.

LEXIS 108498, at *12-14 (D.N.J. June 22, 2020) (denying a motion for compassionate release

where the defendant suffered from hypertension because “[t]here is no indication that Defendant

suffers from pulmonary hypertension or any other ‘serious heart condition’ that the CDC has

identified as a high-risk factor.”); United States v. Yanney, No. 4:15-CR-298, 2020 U.S. Dist.

LEXIS 116480 at *10 (M.D. Pa. July, 2, 2020) (finding defendant’s obesity and hypertension

insufficient to qualify as an extraordinary and compelling reason for compassionate release);

United States v. Numann, No. 3:16-cr-00065, 2020 U.S. Dist. LEXIS 72285 at *8 (D. Alaska April

24, 2020) (denying defendant’s motion for compassionate release because “[t]here is no evidence

that epilepsy or hypothyroidism make a person more susceptible to COVID-19.”).

        Defendant further contends that his hyperlipidemia, or high cholesterol, presents a new risk

factor “not previously known or identified,” (Doc. No. 306 at 7). However, district courts have

similarly rejected motions for compassionate release based on this alleged risk factor, too.12 See




12
     The Court has considered the CDC’s guidance on conditions that increase an individual’s risk
     of severe illness from COVID-19. In its most recent guidance, dated June 25, 2020, the CDC
     outlines two categories of risk factors. The first category includes conditions that will increase
     an individual’s risk of experiencing severe illness from COVID-19. The second category is
     more tenuous. It includes conditions that may increase an individual’s risk of severe illness.
     Of Defendant’s alleged medical conditions, two are listed under these categories. First,
     obesity, which the CDC defines as a body mass index (“BMI”) of 30 or higher, is listed as a
     condition that will increase an individual’s risk of severe illness from COVID-19. Defendant
     presents a BMI of 31. Second, non-pulmonary hypertension is listed as a condition that may
     increase an individual’s risk of severe illness from COVID-19. Defendant has non-pulmonary
     hypertension. He also has epilepsy, high cholesterol, and mental health disorders, but they do
     not qualify as risk factors. See People of Any Age With Underlying Medical Conditions,
     CENTERS FOR DISEASE CONTROL AND PREVENTION, (June                                   25, 2020),
     http://www.cdc.gov/coronavirus. The CDC’s guidance, however, is not binding on this Court
     and, in any event, there is no showing that either condition substantially diminishes
     Defendant’s ability to provide self-care at FCI Ft. Dix.
                                                  18
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page20
                                                               19of
                                                                 of28
                                                                    23




United States v. Hanes, No. 4:09-CR-39, 2020 U.S. Dist. LEXIS 108348 at *8 (E.D. Tex. June 19,

2020) (denying motion for compassionate release because defendant’s conditions of hyperlipemia

and hypertension do not qualify as an extraordinary and compelling reason); United States v.

Quintero, Nos. 5:11-cr-711, 5:11-cr-550, 2020 U.S. Dist. LEXIS 118229 at *8 (N.D. Cal. July 6,

2020) (denying defendant’s motion for compassionate release and finding that defendant’s

hyperlipidemia, other medical conditions, and positive COVID-19 test results did not “individually

or collectively, rise to the level of extraordinary and compelling reasons[.]”).

        The Court further finds the authenticity and severity of Defendant’s seizure disorder

questionable. Not only is the medical documentation of Defendant’s epileptic condition prior to

his incarceration lacking, but there is some speculation that Defendant’s condition has been

exaggerated, and even fabricated. (See Doc. No. 292, Ex. A at 28.) For example, Dr. Jeffrey E.

Summerton, Defendant’s former psychologist, noted that Defendant’s prior health care providers

opined that Defendant’s seizures were more likely due to alcohol withdrawal than epilepsy. Dr.

Summerton also suggested that Defendant may suffer from “Factitious Disorder.”13 (See id. at 23,

29.) Additionally, Defendant’s medical records show that he has often failed to take his seizure

medication while in custody, refused medical treatment such as hospitalization, and failed to report

his recent streak of at least sixteen seizures to BOP medical staff. (Doc. No. 303.)

        The Letter that Defendant submitted on behalf of Dr. Brittni Jones, M.D., is equally

puzzling. (Doc. No. 300, Ex. D at 59.) There are several spelling and typographical errors,

including a misspelling of Dr. Jones’ signature. The Letter also vaguely states that “Mr. Wragg

would be at a heightened risk of death secondary to his medical conditions” without describing



13
     As noted supra, Dr. Summerton described “Factitious Disorder” as, “the falsification of
     medical or psychological signs and symptoms.” (Doc. No. 292 Ex. A at 29.)

                                                 19
          Case
          Case2:15-cr-00398-JHS
               2:18-cr-00465-JHS Document
                                 Document307
                                          47 Filed
                                             Filed11/20/20
                                                   07/16/20 Page
                                                            Page21
                                                                 20of
                                                                   of28
                                                                      23




how his mental health issues or severe epilepsy increase his risk of COVID-19 related

complications. (See id.) Given the errors and its perfunctory analysis, the Letter is entitled to less

weight.

          Furthermore, none of Defendant’s complaints meet any of the medical conditions listed in

sub-section (A) of Application Note 1 to U.S.S.G. § 1B1.13 Sentencing Guidelines.14 Defendant

is not suffering from any terminal illness, such as cancer, ALS, or advanced dementia, that would

suggest an “end of life trajectory.” Defendant’s conditions can be well-managed when treated

properly and are not classified as “terminal.” Further, while the Court recognizes that Defendant’s

alleged seizure-disorder and mental health issues may equate to a “serious physical or medical

condition,” and “cognitive impairment” under Section 1B1.13, Defendant has not shown that they

“substantially diminish” his ability to “provide self-care within the environment of a correctional

facility and from which [he] is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A)(ii). Since

Defendant has purposely stopped taking his medications and has failed to comply with BOP

treatment recommendations, any inability to provide self-care is self-inflicted.15

          Second, Defendant has not shown that he faces an immediate and certain risk of

contracting COVID-19 at FCI Ft. Dix. Rather, Defendant has only speculated that he could

contract the virus while in federal custody. As the Government notes, the BOP has taken extensive



14
     In determining whether Defendant’s medical conditions constitute an “extraordinary and
     compelling reason,” the Court has considered a myriad of factors, including Application Note
     1 to Section 1B1.13 of the Sentencing Guidelines. But, as noted above, the Sentencing
     Guidelines are not binding and the Court has considered the appropriate factors to determine
     whether Defendant presents “extraordinary and compelling” reasons for release.
15
     To the extent that subsection (D) of Application Note 1 provides a “catch-all” provision
     allowing a court to modify a sentence for all other “extraordinary and compelling reasons” not
     listed in subsections (A)-(C), Defendant still has not shown any reasons warranting relief. In
     addition, subsections (B) and (C) are irrelevant in this case, as Defendant is well under the age
     of 65, and does not exhibit any of the family circumstances listed in subsection (C).
                                                  20
        Case
        Case2:15-cr-00398-JHS
             2:18-cr-00465-JHS Document
                               Document307
                                        47 Filed
                                           Filed11/20/20
                                                 07/16/20 Page
                                                          Page22
                                                               21of
                                                                 of28
                                                                    23




measures to protect inmates from the spread of the coronavirus, including the regular screening of

inmates and staff. (Doc. No. 302 at 11.) While Defendant and his bunkmate state that there have

been over seventy inmates infected with COVID-19 at FCI Ft. Dix (Doc. No 300 at 2), the only

inmates who have tested positive are housed in a completely different section of the prison, far

from where Defendant is currently located. (Doc. No. 302 at 13.) The Government reports that

there have been no positive COVID-19 cases in Defendant’s particular unit, and no reported deaths

in the entire complex. (Id. at 13-14.) Therefore, Defendant has not shown more than a speculative

risk that he will be exposed to the COVID-19 virus.

                     2. The Section 3553(a) Sentencing Factors Do Not Weigh in Favor of
                        Defendant’s Release.

       Finally, the relevant Section 3553(a) factors do not support Defendant’s release to home

confinement. First, the Court has examined the nature and circumstances of the offense and

Defendant’s history and characteristics. See 18 U.S.C. § 3553(a)(1). Defendant was convicted of

serious crimes, including wire fraud, securities fraud, and conspiracy, that resulted in the

imposition of a 22-year sentence. (Doc. Nos. 1, 300.) Although Defendant’s crimes were non-

violent, his fraudulent endeavors resulted in the theft of over $54 million and devastated the lives

of hundreds of victims. (Id.) Defendant also has shown a tendency to continue criminal activity,

given that he committed an additional fraud while on pretrial release for the Mantria Ponzi scheme.

       Second, the Court has considered whether Defendant’s proposed release reflects the

seriousness of the offenses, promotes respect for the law, provides just punishment, affords

adequate deterrence, and protects the public from further crimes by the Defendant. See 18 U.S.C.

§ 3553(a)(2). Defendant has served less than 2 years of a 22-year sentence for serious crimes.

Allowing Defendant to finish the majority of his sentence at home would in no way reflect the

egregious nature of his crimes, promote respect for the law, or provide just punishment.

                                                21
         Case
         Case2:15-cr-00398-JHS
              2:18-cr-00465-JHS Document
                                Document307
                                         47 Filed
                                            Filed11/20/20
                                                  07/16/20 Page
                                                           Page23
                                                                22of
                                                                  of28
                                                                     23




Additionally, given Defendant’s history, there is no assurance that Defendant would be deterred

from engaging in yet another fraud while on release.

        To the extent that Defendant’s sentence must provide him with necessary “educational or

vocational training, medical care, or other correctional treatment,” 18 U.S.C. § 3553(a)(2)(D), the

Court views this as a neutral factor. Defendant was already educated with a college degree before

his incarceration. In terms of Defendant’s medical care, the Court acknowledges that he suffers

from mental health issues and needs treatment for his mental health conditions and various

physical ailments. Defendant, however, has not shown that the BOP cannot adequately manage

his medical needs because he has not been compliant with BOP health staff’s medical advice and

recommended treatment. The Court would be more equipped to evaluate the sufficiency of the

BOP’s medical care if Defendant was cooperative and compliant with the BOP health staff’s

medical advice, including taking his prescribed medications and undergoing the recommended

blood testing and, when needed, hospitalization. However, since this is not the case, there is no

showing that Defendant is not being provided adequate medical care at FCI Ft. Dix.

        Third, the Court considered the “need to avoid unwarranted sentence disparities among

defendants with similar records.” See 18 U.S.C. § 3553(a)(6). On April 8, 2019, the Court

sentenced Defendant’s co-defendant, Amanda Knorr, to 30 months incarceration for her

participation in the Mantria Scheme. (Doc. No. 270.) Knorr received a significantly lesser

sentence than Defendant because she was less culpable than Defendant and cooperated with the

Government.16 (Doc. No. 291 at 25.) Therefore, if the Court were to release Defendant now, he

would effectively serve the same sentence as Knorr.




16
     Knorr worked with the Government throughout the entire investigation and testified at trial.
     (Doc. No. 291 at 25.) Additionally, Knorr’s “post-offense conduct was stellar,” and unlike
                                                22
          Case
          Case2:15-cr-00398-JHS
               2:18-cr-00465-JHS Document
                                 Document307
                                          47 Filed
                                             Filed11/20/20
                                                   07/16/20 Page
                                                            Page24
                                                                 23of
                                                                   of28
                                                                      23




         Further, other defendants convicted of similar Ponzi schemes have served sentences well

in excess of two years. See e.g., United States v. Madoff, No. 09-213, 2009 U.S. Dist. LEXIS

132713 (S.D.N.Y., June 26, 2009) (Defendant involved in $65 billion Ponzi scheme sentenced to

150 years in prison); United States v. Stanford, No. 09-342, Dkt. No. 878 (S.D. Tex. June 14,

2012) (Defendant orchestrated $7.2 billion Ponzi scheme sentenced to 110 years in prison); United

States v. Jones et al., No. 2:07-cr-01076, Dkt. No. 337 (C.D. Cal. April 3, 2009) (Defendant

sentenced to 20 years in prison for involvement in $32 million Ponzi scheme.) Therefore, to

modify Defendant’s sentence would not serve the interest of ensuring consistent punishment for

similar offenses.

         Fourth, the need to provide restitution to the victims of the offenses is a neutral factor.

Defendant owes $54,531,488.57 in restitution and has made no showing that he would be able to

repay any portion of that amount if released compared to his ability to repay while incarcerated.

As a result, this factor does not weigh for or against Defendant’s release and, on balance, the

Section 3553(a) factors do not support a modification or reduction in Defendant’s sentence.

IV.      CONCLUSION
         In sum, Defendant has not shown extraordinary and compelling reasons for his release

because his medical conditions do not put him at a high risk of COVID-19 related illness or death,

and his risk of contracting the virus while in prison is only speculative. Furthermore, the Section

3553(a) sentencing factors strongly weigh against his release, especially given the seriousness of

Defendant’s crimes and the length of his remaining sentence.           Therefore, his Motion for

Compassionate Release (Doc. No. 300) will be denied. An appropriate Order follows.




      Defendant, she has not participated in any further fraud schemes since the Mantria scheme.
      (Id.)
                                                 23
        Case
        Case2:18-cr-00465-JHS
             2:15-cr-00398-JHS Document
                               Document47
                                        308Filed
                                             Filed
                                                 11/20/20
                                                   07/16/20Page
                                                            Page251of
                                                                   of28
                                                                      1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                            CRIMINAL ACTION
 TROY WRAGG,                                                NO. 15-398

                        Defendant.


                                          ORDER

       AND NOW, this 16th day of July 2020, upon consideration of Defendant’s Letter (Doc.

No. 298), which the Court construes as a pro se motion for compassionate release; Defendant’s

Motion for Compassionate Release (Doc. No. 300); Defendant’s Supplemental Brief in Support of

his Motion (Doc. No. 301); the Government’s Response in Opposition (Doc. Nos. 302, 303);

Defendant’s Reply (Doc. No. 306); and in accordance with the Opinion of the Court issued this

day, it is ORDERED as follows:

   1. Defendant’s Letter Motion (Doc. No. 298) is DENIED.

   2. Defendant’s Motion for Compassionate Release (Doc. No. 300) is DENIED.



                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky
                                                  JOEL H. SLOMSKY, J.




                                             1
          Case
          Case2:18-cr-00465-JHS
               2:15-cr-00398-JHS Document
                                 Document47
                                          329Filed
                                               Filed
                                                   11/20/20
                                                     11/18/20Page
                                                              Page261of
                                                                     of28
                                                                        3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

         v.
                                                               CRIMINAL ACTION
TROY WRAGG,                                                    NO. 15-398

                         Defendant.


                                             ORDER

         AND NOW, this 18th day of November 2020, upon consideration of Defendant’s

Emergency Motion for Compassionate Release (Doc. No. 323), the Government’s Response to

Defendant’s Motion (Doc. No. 324), Defendant’s Replies to the Government’s Response (Doc.

Nos. 325, 326), and the Government’s letter Response (Doc. No. 328), it is ORDERED that

Defendant’s Motion (Doc. No. 323) is DENIED.1



1
    On July 16, 2020, the Court denied Defendant’s initial Motion for Compassionate Release.
    (Doc. Nos. 307, 308). In a twenty-three page Opinion, the Court considered the provisions of
    18 U.S.C. § 3582(c)(1)(A) and found Defendant’s proffered “extraordinary and compelling
    reasons” were insufficient to grant his compassionate release. (Doc. No. 307 at 17-21.) The
    Court also held that the 18 U.S.C. § 3553(a) sentencing factors heavily weighed against
    Defendant’s release. (Id. at 21-23.) Defendant subsequently appealed the Court’s decision to
    the Third Circuit Court of Appeals, but he has withdrawn the appeal. (Doc. Nos. 310, 327.)

    On November 2, 2020, Defendant filed his present Motion, titled “Defendant’s Emergency
    Motion for Compassionate Release Pursuant to 18 U.S.C. 3582,” and again asks the Court to
    grant him compassionate release pursuant to the First Step Act (18 U.S.C. § 3582(c)(1)(A)) in
    light of his COVID-19 diagnosis and the concomitant risk it poses given his medical history.
    (Doc. No. 323 at 3, 5-6.) Defendant also argues that his worsened medical condition, when
    considered with his recent COVID-19 diagnosis, warrant his release. (Id.) Additionally, he
    asks the Court to give more weight this time to his “potential two decades of strict home
    confinement; the severity of his medical conditions; his conduct in prison and extraordinary
    efforts at rehabilitation; and his viable release plan. . .” than to the 18 U.S.C. § 3553(a)
    sentencing factors the Court discussed when denying his first Motion. (Doc. No. 325 at 7.)

    On November 6, 2020, the Government filed a Response in Opposition to Defendant’s Motion.
    (Doc. No. 324.) In its Response, the Government stresses the Court’s prior discussion of the

                                                1
      Case
      Case2:18-cr-00465-JHS
           2:15-cr-00398-JHS Document
                             Document47
                                      329Filed
                                           Filed
                                               11/20/20
                                                 11/18/20Page
                                                          Page272of
                                                                 of28
                                                                    3




§ 3553(a) sentencing factors, provides cases where other courts have denied compassionate
release based on a defendant’s COVID-19 diagnosis, and avers that Defendant has a mild case
of COVID-19. (Id. at 1-3.) Specifically, the Government notes that, aside from his COVID-19
diagnosis, there has not been a significant change in Defendant’s medical condition; his “mild
case” of COVID-19 is being carefully monitored; he presents with good vital signs and oxygen
saturation rate; and he is being treated only with acetaminophen. (Id. at 3-4.) On November 9,
2020, Defendant filed a Reply to the Government’s response, providing a further description of
his medical condition. (Doc. No. 325.) On November 12, 2020, Defendant filed a second
Reply with additional evidence of his condition. (Doc. No. 326.) On November 18, 2020, the
Government filed a Response letter to Defendant’s two Replies. (Doc. No. 328.)

“The First Step Act empowers criminal defendants to request compassionate release for
‘extraordinary and compelling reasons.’” United States v. Raia, 954 F.3d 594, 595 (3d Cir.
2020); 18 U.S.C. § 3582(c)(1)(A)(i). However, before a defendant can make such a request to
the Court, he “must at least ask the [BOP] to do so on [his] behalf and give [the] BOP thirty
days to respond” Raia, 954 F.3d at 595, and if the BOP does respond adversely within the thirty
days, to then exhaust any available administrative appeals during that period. See §
3582(c)(1)(A). If the defendant exhausts his administrative appeals, a court may “reduce the
term of imprisonment. . . , after considering the factors set forth in § 3553(a) to the extent they
are applicable, if it finds that. . . extraordinary and compelling reasons warrant such a
reduction. . . .” § 3582(c)(1)(A). In short, if a district court determines that an extraordinary
and compelling reason exists, it must then weigh that reason against the § 3553(a) factors to
determine if a sentence reduction is warranted and, if so, the extent of such reduction. See
United States v. Somerville, 463 F. Supp. 3d 585, 588 (W.D. Pa. 2020) (explaining that “the
Court must weigh [the] extraordinary circumstances against the ordinary sentencing factors
under 18 U.S.C. § 3553(a).”). If a balance of a defendant’s extraordinary and compelling
reason and the section 3553(a) factors support a reduced sentence, the court may reduce the
prison term, modify the terms of supervised release, or both.

Here, Defendant has exhausted his administrative appeals, but his Motion will be denied for
two reasons: first, he has failed to present an extraordinary and compelling reason for his
compassionate release, and second, the applicable § 3553(a) factors do not warrant such
release. This Court has previously found in the Opinion dated July 16, 2020 that Defendant’s
hypertension, epilepsy, obesity, mental health, and hyperlipidemia conditions do not establish
extraordinary and compelling reasons for his release. (Doc. No. 307 at 17-20.) In his
Emergency Motion, he does not present a significant change in any of these conditions since
the filing of that Opinion. Although Defendant is now infected with COVID-19, the careful
monitoring of his condition, his good vital signs and oxygen saturation rate, and his
acetaminophen treatment all indicate that he is receiving adequate care while incarcerated.
(Doc. No. 324 at 3-4; Doc. No. 328 at 2-3.) And as the Government noted in its November 18,
2020 letter Response, Defendant does not require daily medical assessment for his COVID-19
diagnosis. (Doc. No. 328 at 2-3.) Defendant’s November 15, 2020 medical record shows he
ambulates without assistance, is not in respiratory distress, has a normal electrocardiogram
reading, and is advised to return if his condition worsens. (Id. at 3.) Neither Defendant’s
claims in his Replies that he now needs to use a wheelchair with assistance nor his additional

                                               2
      Case
      Case2:18-cr-00465-JHS
           2:15-cr-00398-JHS Document
                             Document47
                                      329Filed
                                           Filed
                                               11/20/20
                                                 11/18/20Page
                                                          Page283of
                                                                 of28
                                                                    3




                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky___ ____
                                                  JOEL H. SLOMSKY, J.




complications from his seizures amount to extraordinary and compelling reasons for his
release. Therefore, Defendant’s preexisting conditions, his present COVID-19 diagnosis, and
other ailments do not amount to extraordinary and compelling reasons for his compassionate
release.

Additionally, the § 3553(a) sentencing factors, as discussed in the Opinion dated July 16, 2020
denying his first compassionate release motion, continue to heavily weigh against Defendant’s
compassionate release. As discussed in the prior Opinion, the nature and circumstances of
Defendant’s offense and his history and characteristics, particularly his criminal recidivism,
weigh against his release. (Doc. No. 307 at 21.) Defendant pled guilty to ten counts of wire
fraud, securities fraud, and conspiracy; he subsequently pled guilty to an additional wire fraud
offense that occurred during his pretrial release for his initial offenses. (Id. at 2.) These
offenses involve a Ponzi scheme led by Defendant in which hundreds of victims were
defrauded. (Id.) He owes $54,532,488.57 in restitution to his victims. (Id.)

Furthermore, Defendant’s release after serving only two years of his twenty-two-year sentence
would not reflect the seriousness of his offenses, promote respect for the law, provide just
punishment, afford adequate deterrence nor protect the public from further crimes by
Defendant. (Id. at 21-22.) Defendant’s sentence avoids unwarranted sentence disparities
among defendants with similar records. (Id. at 22-23.) And his need to pay restitution does not
weigh for or against his release. (Id.) Therefore, the § 3553(a) factors do not support a
modification or reduction in Defendant’s sentence. For these reasons, Defendant’s Motion will
be denied.

                                              3
